Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
This Office Action is in response election to restriction filed on 05/12/2022, wherein Claims 16-40 were elected without traverse. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angle from claims 24, 25, 28 29 and the surface lines of the surface region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 19, 23, 24, 30 and 33 are objected to because of the following informalities:  
Claim 19 discloses the limitation “having two of the surface regions for face grinding” to improve clarity and be consistency on how this limitation is clamed in other claims, this limitation should be “wherein the at least one surface region for face grinding is two surface regions for face grinding”. 
Claim 22 discloses the limitation “wherein the surface region for face grinding is shaped…”. To improve clarity, this limitation should be “wherein the at least one surface region for face grinding is shaped.”
Claim 23 discloses the limitation “wherein the surface region for face grinding has a convexly curved shape”. To improve clarity, this limitation should be “…wherein the at least one surface region for face grinding has a convexly curved shape…”. 
Claim 24 discloses the limitation “wherein the surface region for face grinding… of the surface region and an axis of a cone portion forming the surface region is > 600.” To improve clarity, this limitation should be “wherein the at least one surface region for face grinding…of the at least one surface region for face grinding and an axis of a cone portion forming the surface region that is > 600”
Claim 30 discloses the limitation “comprises the surface region for face grinding”. To improve clarity and be consistency on how this limitation is clamed in other claims, this limitation should be “comprises the at least one surface region for face grinding”. 
Claim 33 discloses the limitation “at least one of the surface regions”. To improve clarity this should “at least one of the two surface regions for”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 discloses the limitation “the surface region for face grinding is shaped as the lateral surface of a cone and has an angle between surface lines of the surface region and an axis of a cone portion forming the surface region is > 600” as mentioned in the drawing objection above  the surface lines and the claimed angle are now shown, thus the angle relationships between the claimed features are not clear and given all the different embodiments it is not possible to determine what is being claimed from the drawings and description. This angle relationships will be interpreted as best understood in view of the presented prior art (please see art rejection). 
Claim 25 depends on Claim 24 and modifies the angle relationship between surface lines of the surface region and an axis of a cone portion forming the surface region to be > 650 . Claim 25 contains the same deficiencies as Claim 24. Thus, the angle relationships between the claimed features are not clear and given all the different embodiments it is not possible to determine what is being claimed from the drawings and description. This angle relationships will be interpreted as best understood in view of the presented prior art (please see art rejection).
Claim 26 recites “a right circular cylinder” it is understood that applicant can act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a right circular cylinder”; it is not understood if applicant is trying to claim “a cylinder” or if it is something different. The term is indefinite because the specification does not clearly define the term. Thus, for examination purposes this limitation will be interpreted as “a cylinder”.
Claim 26 recites “the surface region for circumferential grinding and/or cutting is at least in part shaped as a lateral surface of a right circular cylinder or a cone and/or a curved shape.” It is not clear what the options are given the multiple or and and/or statements. For examination purposes this limitation will be interpreted as "is at least in part shaped as a lateral surface having a shape of at least one of a [[right circular]] cylinder, cone and curved shape"
Claim 28 discloses the limitation ”The grinding and/or cutting tool according to claim 26, wherein the surface region for circumferential grinding and/or cutting has the conical shape and an angle between surface lines of the surface region and an axis of a cone portion forming the surface region is < 300.” as mentioned in the drawing objection above  the surface lines and the claimed angle are now shown, thus the angle relationships between the claimed features are not clear and given all the different embodiments it is not possible to determine what is being claimed from the drawings and description. This angle relationships will be interpreted as best understood in view of the presented prior art (please see art rejection).
Claim 28 recites the limitation “has the conical shape”. There is insufficient antecedent basis for this limitation in the claim. It appears that this is referring to the shape as noted above for Claim 26, but it is unclear as recited. For examination purposes this limitation will be interpreted as “has the shape of a cone”
Claim 29 depends on Claim 28 and modifies the angle relationship between surface lines of the surface region and an axis of a cone portion forming the surface region for circumferential grinding to be > 650 . Claim 29 contains the same deficiencies as Claim 28. Thus, the angle relationships between the claimed features are not clear and given all the different embodiments it is not possible to determine what is being claimed from the drawings and description. This angle relationships will be interpreted as best understood in view of the presented prior art (please see art rejection).
Claim 36 recites the limitation "adhesive onlay" in line 1.  There is insufficient antecedent basis for this limitation in the claim and neither is mentioned on the specification, for examination purposes "adhesive onlay" will be interpreted as “abrasive onlay”. 
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16, 21, 22, 26, 28 and 29, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 5529528 A; Hereinafter “Young”)
Regarding Claim 16 Young discloses A grinding and/or cutting tool, comprising: at least one surface region for face grinding (Abrasive surface 26, Fig. 1-2); and a surface region for circumferential grinding and/or cutting (Radial Band 32, Fig. 4), wherein the surface regions have removal properties differing from one another (Abrasive surface 26 and peripheral band 32 have different removal properties since the abrasive surface 26 has grains and the peripheral surface 32 has teeth 22 for material removal and is made from metal forming See Col 3 Line 20-25).
Regarding Claim 21 Young discloses the grinding and/or cutting tool according to claim 16, wherein the surface region for circumferential grinding and/or cutting is at a radially outer edge of the grinding and/or cutting tool (See Radial Band 32, Fig. 4), wherein the surface region for circumferential grinding and/or cutting terminates the grinding and/or cutting tool radially outwardly (See Radial Band 32, Fig. 4);
Regarding Claim 22 Young discloses the grinding and/or cutting tool according to claim 16, wherein the surface region for face grinding is shaped as a base of a cylinder or a lateral surface of a cone or a curved shape. (See Fig. 1 where the abrading surface is shaped as the base of a cylinder and/or curved)
Regarding Claim 26 Young discloses the grinding and/or cutting tool according to claim 16, wherein the surface region for circumferential grinding and/or cutting (32 Fig. 4-5) is at least in part shaped as a lateral surface of a cylinder or a cone (See Fig. 4) and/or a curved shape (See how the end of 32 is shaped is pointed thus shaped as a cone Fig. 5; when looked from above it seems to be at least in part shaped as a cylinder in fig. 1 and 4).
Regarding Claim 28 Young discloses the grinding and/or cutting tool according to claim 26, wherein the surface region for circumferential grinding and/or cutting has the shape of a cone (See how the end of 32 is shaped is pointed thus shaped as a cone Fig. 5) and an angle between surface lines of the surface region and an axis of a cone portion forming the surface region is < 30. (See Col 2 Line 65-67 “The rotary saw blade includes a generally shallow cone shaped surface defining a cone angle preferably in the range of 1 to 3 degrees off a plane perpendicular to the axis of rotation of the rotary saw blade.”)
Regarding Claim 29 Young discloses the grinding and/or cutting tool according to claim 28, wherein the angle is < 20. (See Col 2 Line 65-67 ”The rotary saw blade includes a generally shallow cone shaped surface defining a cone angle preferably in the range of 1 to 3 degrees off a plane perpendicular to the axis of rotation of the rotary saw blade.”)
Claim(s) 16-20, and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US6595845B1, Hereinafter “Mizuno”).
Regarding Claim 16 Mizuno discloses A grinding and/or cutting tool, comprising: at least one surface region for face grinding (118 Fig. 9a-b); and a surface region for circumferential grinding and/or cutting (117 Fig. 9a-b), wherein the surface regions have removal properties differing from one another (“A size of abrasive grains used for the inner-diameter blade 111 of the present invention may be of the order of #170 as in a conventional way, for use in the tip portion 117. On the other hand, a size of abrasive grains for use in the abrasive grain layer 118 is preferably finer than those for use in the tip portion 117, for example about #200.,” With abrasive grains of different size, the removal properties will be different).
Regarding Claim 17 Mizuno discloses the grinding and/or cutting tool according to claim 16, wherein the surface regions differ in terms of material properties (A size of abrasive grains used for the inner-diameter blade 111 of the present invention may be of the order of #170 as in a conventional way, for use in the tip portion 117. On the other hand, a size of abrasive grains for use in the abrasive grain layer 118 is preferably finer than those for use in the tip portion 117, for example about #200.).
Regarding Claim 18 Mizuno discloses the grinding and/or cutting tool according to claim 17, wherein the surface regions have different abrasives (Col 43-47; Abrasives #170 and #200 are different), abrasive particle shapes (Col 5 Line55-60 “The abrasive grain layer is constituted of diamond abrasive grains and/or another type of abrasive grains. As other types of abrasive grains, there can be named: SiC, Al.sub.2 O.sub.3, ZrO.sub.2, Si.sub.3 N.sub.4, CBN and/or BN”, diamond particle shape is different from the other abrasive grains mentioned), particle scatter (See Col 5 Line 50-55), granules (Col 5 Line55-60, the different types of abrasive particles mentioned are different granules), degrees of hardness(Col 5 Line55-60; The different abrasive grains mentioned contain different hardness), structures (Col 5 Line55-60; The different abrasive grains mentioned contain different hardness). 
Regarding Claim 19 Mizuno discloses the grinding and/or cutting tool according to claim 16, having two of the surface regions for face grinding, wherein the at least one surface region for face grinding is two surface regions for face grinding are arranged at a distance from each other and the surface region for circumferential grinding and/or cutting is arranged between the two surface regions for face grinding. (See Fig. 9, Where the tip portion is in between the two surface regions (118) for face grinding at the top and at the bottom)
Regarding Claim 20 Mizuno discloses the grinding and/or cutting tool according to claim 19, wherein at least the surface region for circumferential grinding and/or cutting and the two surface regions for face grinding have different shapes and/or different material properties, wherein the two surface regions for face grinding also differ in terms of shape and/or material properties. (Regarding different shape Mizuno discloses: “A height, that is a thickness, (ranged roughly from 40 to 140 [mu]m) of the abrasive grain layer 118 in the thickness direction of the metal base plate is preferably lower than a height, that is a thickness, (ranged from 50 to 150 [mu]m) of a side part of the tip portion 117; Thus, shape of tip 117 and portion 118 differ in thickness/shape. For Different material properties Mizuno discloses: “A size of abrasive grains used for the inner-diameter blade 111 of the present invention may be of the order of #170 as in a conventional way, for use in the tip portion 117. On the other hand, a size of abrasive grains for use in the abrasive grain layer 118 is preferably finer than those for use in the tip portion 117, for example about #200.” Thus, differentiating in material properties.
Regarding Claim 30 Mizuno discloses the grinding and/or cutting tool according to claim 16, further comprising a face grinder body (115, Fig. 9b), which comprises the at least one surface region (118, Fig. 9) for face grinding, and a circumferential grinder and/or cutter body (Central Body of 117, Fig. 9), which comprises the surface region for circumferential grinding and/or cutting (117 Fig. 9).
Regarding Claim 31 Mizuno discloses the grinding and/or cutting tool according to claim 30, wherein the face grinder body and/or the circumferential grinder and/or cutter body are configured to be releasably fastened to the grinding and/or cutting tool (The face grinder body 115 of the inner circumferential grinder in fig. 9 is configured to be attached via the holes that are on 115 see Fig. 9a).
Regarding Claim 32 Mizuno discloses the grinding and/or cutting tool according to claim 19, further comprising a main body formed as a grinder and/or cutter in the surface region for circumferential grinding and/or cutting. (Center Portion of 117 acts as a body formed as a grinder and/or cutter in the surface region for circumferential grinding and/or cutting as claimed See Fig. 9a and 9b)
Regarding Claim 33 Mizuno discloses the grinding and/or cutting tool according to claim 32, wherein at least one surface region for face grinding (118, Fig. 9) is formed by an abrasive onlay that is connected to the main body (Per applicant disclosure an abrasive onlay is defined as an example of a support body for receiving an abrasive body, thus the surface regions 118 from fig. 9 and 9a of Mizuno meet the claimed limitation as the surface region for face grinding have a square support body for the abrasives and is connected to the main body 115).
Regarding Claim 34 Mizuno discloses the grinding and/or cutting tool according to claim 33, wherein the abrasive onlay is an abrasive sheet, an abrasive paper, an abrasive band or an abrasive film. (In this case Mizuno discloses the abrasive onlay being an abrasive band See fig. 9a) 
Regarding Claim 35 Mizuno discloses the grinding and/or cutting tool according to claim 33, wherein the abrasive onlay is firmly connected to the main body by adhesive bonding. (See Col 11 Line 60-65; “abrasive grains (grinding abrasive grains) are fixed on side surfaces of the base plate 115 of the inner-diameter blade 111 by resin bonding, to form abrasive grain layers 118”.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 5529528 A; Hereinafter “Young”)
Regarding Claim 24 Young discloses the grinding and/or cutting tool according to claim 22, wherein the surface region for face grinding is shaped as the lateral surface of a cone (See shaped surface 24 where the abrasive surface 26 is placed is shaped as a cone see Fig. 4 and Col 4 line 1-10) and has an angle between surface lines of the surface region (See Surface Line of the surface region for face grinding in Annotated Fig. 5) and an axis of a cone portion (An axis from A-F, from Fig. 3,5) forming the surface region. Young does not directly disclose the angle being > 60 degrees, However, as demonstrated by annotated Fig. 5 Young implicitly discloses the angle being more than 60 (See Annotated Fig. 5, where an angle of almost 90 degrees is formed between Axis line B and Surface Line). Thus, Per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." It would have been obvious to one having the ordinary skill in the art at the time of the invention was made to have the surface line of the surface region for face grinding forming an angle with the rotation axis of the cone portion forming the surface region of more than 60 degrees in order to have the cut surface of the work piece come in contact with a significant area of the sanding surface (Col 1, Line 54-60). 

    PNG
    media_image1.png
    210
    439
    media_image1.png
    Greyscale

Fig. 5
Regarding Claim 25 Young as modified discloses the grinding and/or cutting tool according to claim 24, wherein the angle is > 65 (See Annotated Fig. 5, where an angle of almost 90 degrees is formed between Axis line B and Surface Line).
Claim 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 5529528 A; Hereinafter “Young”) in view of Anthony Alfred (US 6280309 B1; Hereinafter “Anthony”).
Regarding Claim 23 Young discloses the grinding and/or cutting tool according to claim 22, wherein the surface region for face grinding has a convex shape (See Fig. 4). Young is silent to the grinding/cutting tool wherein the at least one surface region for face grinding has a convexly curved shape. Anthony discloses a grinding/cutting tool where the surface region for face grinding has a convexly curved shape (See Fig. 1a). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding/cutting tool of Young to incorporate the teachings of Anthony and provide the grinding/cutting tool with a surface region for face grinding that has a convexly curved shape. Doing so would provide rest means for the grinding/abrasive tool, allowing the operator to lean or rest the tool on the work surface, while in use, thereby increasing the effective control of the tool. (See Abstract, Claim 1, Col 5 Line 1-11, Col 10 line 47-51, Col 12 Line 35-45) 
Regarding Claim 27 Young discloses the grinding and/or cutting tool according to claim 26, wherein the surface region for face grinding has a convex shape (See Fig. 4). Young is silent to the grinding/cutting tool wherein the surface region for face grinding has a convexly curved shape. Anthony discloses a grinding/cutting tool where the surface region for face grinding has a convexly curved shape (See Fig. 1a). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding/cutting tool of Young to incorporate the teachings of Anthony and provide the grinding/cutting tool with a surface region for face grinding that has a convexly curved shape. Doing so would provide rest means for the grinding/abrasive tool, allowing the operator to lean or rest the tool on the work surface, while in use, thereby increasing the effective control of the tool. (See Abstract, Claim 1, Col 5 Line 1-11, Col 10 line 47-51, Col 12 Line 35-45) 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US6595845B1, Hereinafter “Mizuno”) in view of Van et al (US 2014/026238; Hereinafter “Van”)
Regarding Claim 36 Mizuno discloses the grinding and/or cutting tool according to claim 35, Mizuno is silent on the abrasive onlay being a composite material that has a backing fabric. Van teaches a grinding/cutting tool where the abrasive onlay (Abrasive portions; Para 78) has a composite material that has a backing fabric (See para 78; As discussed hereinabove, composite abrasive wheels according to the present disclosure may include one or more reinforcing materials ( e.g., a woven fabric, a knitted fabric, a nonwoven fabric, and/or a scrim) that reinforces the composite abrasive wheel.). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding/cutting tool of Mizuno to incorporate the teachings of Van and provide the grinding/cutting tool abrasive onlay with a backing fabric. Doing so would have the backing fabric as a reinforcing material, improving the structural rigidity of the abrasive wheel as it known in the art.
Claim 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US6595845B1, Hereinafter “Mizuno”) in view of Young et al. (US 5529528 A; Hereinafter “Young”)
Regarding Claim 37 Mizuno discloses the grinding and/or cutting tool according to claim 35, Mizuno does not dicloses the main body having at least one recess into which the abrasive onlay is placed. Young discloses a grinding and/or cutting tool with the main body having at least one recess (Depression 50, See fig. 5) into which the abrasive onlay (Abrasive layer 26, See Fig. 5) is placed. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding/cutting tool of Mizuno to incorporate the teachings of Young and provide the grinding/cutting tool with a recess into which the abrasive onlay is placed. Doing so would make easier to form the abrasive layer to a constant thickness (Col 3 Line 44-46), improving the manufacturing procedure.
Regarding Claim 38 Mizuno as modified discloses the grinding and/or cutting tool according to claim 37, wherein the recess is arranged at a distance from the surface region for circumferential grinding and/or cutting (Mizuno as modified by Young would have the recess 50 arranged at a distance from the surface region for circumferential grinding and/or cutting, As shown in Fig. 5).
Claim 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US6595845B1, Hereinafter “Mizuno”) in view of Neu Steffen (WO0136160A2; Hereinafter “Steffen”).
Regarding Claim 39 Mizuno discloses the grinding and/or cutting tool according to claim 33, Mizuno is silent to the main body having steps for receiving portions of the abrasive onlay that form the abrasive onlay, wherein the steps are formed in succession in a radial direction and/or in a circumferential direction of the grinding and/or cutting tool. Steffen teaches a grinding/ cutting tool where the main body has steps (18, See Fig. 4 and 6a) for receiving portions of the abrasive onlay that form the abrasive onlay, wherein the steps are formed in succession in a radial direction (See Fig. 4) and/or in a circumferential direction of the grinding and/or cutting tool (See Fig. 4 and 6a). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding/cutting tool of Mizuno to incorporate the teachings of Steffen and provide the grinding/cutting tool with a steps for receiving portions of the abrasive onlay that form the abrasive onlay. Doing so would allow for better anchoring of the adhesive or other binding agent with which the grinding onlays are attached (See Page 4, Para. 6 of Translation). Thus, providing better adhesion of abrasive portions. (See Page 4, Para. 6 of Translation)
Regarding Claim 40 Mizuno as modified discloses the grinding and/or cutting tool according to claim 39, wherein edges of the steps are arranged in the radial direction (See Fig. 4 and 6a of Steffen) and/or along at least one circular line that is parallel to an edge of the grinding and/or cutting tool (Mizuno as modified would have the steps arranged in the radial direction and along at least one circular line that is parallel to an edge of the grinding and/or cutting tool See Fig. 4 and 6a of Steffen.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jon Dennis Clanton (US 20030094078 A1) – Relates to a Grinding/Cutting tool with circumferential and facial abrasive portions with facial abrasive portion on both sides.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723